Name: 2010/29/: Council Decision of 18Ã January 2010 appointing the members and alternate members of the Committee of the Regions for the period from 26Ã January 2010 to 25Ã January 2015
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  parliament
 Date Published: 2010-01-19

 19.1.2010 EN XM XM Official Journal of the European Union L 12/11 COUNCIL DECISION of 18 January 2010 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (2010/29/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 300(3) and 305 thereof, in conjunction with Article 8 of the Protocol on Transitional Provisions annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, Having regard to the proposals made by each Member State, Whereas: (1) Article 300(3) of the Treaty on the Functioning of the European Union requires that members or alternate members of the Committee of the Regions, besides being representatives of regional or local bodies, either hold a regional or local authority electoral mandate or are politically accountable to an elected assembly. (2) Article 305 of the Treaty on the Functioning of the European Union provides for the members of the Committee and an equal number of alternate members to be appointed by the Council for five years in accordance with the proposals made by each Member State. (3) Article 8 of the Protocol on Transitional Provisions sets out the allocation of members of the Committee of the Regions. (4) As the term of office of the members and alternate members of the Committee of the Regions is due to expire on 25 January 2010, new members and alternate members should be appointed to the Committee of the Regions. (5) On 22 December 2009, the Council adopted the proposals of members and alternate members submitted by the Belgian, Bulgarian, Czech, Danish, Estonian, Greek, Spanish, French, Italian, Cypriot, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Dutch, Austrian, Polish, Portuguese, Romanian, Slovenian, Slovak, Finnish, Swedish and British Governments and the list containing 24 members and 23 alternate members submitted by the German Government (1). (6) The members and alternate members proposed by the Irish government as well as one alternate member proposed by the German government, should now be appointed to the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the period from 26 January 2010 to 25 January 2015:  as members, the persons listed by Member State in Annex I,  as alternate members, the persons listed by Member State in Annex II. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall enter into force on the date of its adoption. Done at Brussels, 18 January 2010. For the Council The President E. ESPINOSA (1) OJ L 348, 29.12.2009, p. 22. Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ  I - ANEXO I - PÃ Ã LOHA I - BILAG I - ANHANG I - I LISA - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã - ANNEX I - ANNEXE I - ALLEGATO I - I PIELIKUMS - I PRIEDAS - I. MELLÃ KLET - ANNESS I - BIJLAGE I - ZAÃ Ã CZNIK I - ANEXO I - ANEXA I - PRÃ LOHA I - PRILOGA I - LIITE I - BILAGA I Ã §Ã »Ã µÃ ½Ã ¾Ã ²Ã µ / Miembros / Ã lenovÃ © / Medlemmer / Mitglieder / Liikmed / Ã Ã ­Ã »Ã · / Members / Membres / Membri / LocekÃ ¼i / Nariai / Tagok / Membri / Leden / CzÃ onkowie / Membros / Membri / Ã lenovia / Ã lani / JÃ ¤senet / LedamÃ ¶ter IRELAND Mr Gerry BREEN Member of Dublin City Council and Dublin Regional Authority Ms Constance HANNIFFY Member of Offaly County Council and Midland Regional Authority Mr Denis LANDY Member of South Tipperary County Council and South East Regional Authority Mr Declan MCDONNELL Member of Galway City Council and West Regional Authority Mr Patrick MCGOWAN Member of Donegal County Council and Border Regional Authority Mr Brian MEANEY Member of Clare County Council and Mid-West Regional Authority Ms Michelle MULHERIN Member of Mayo County Council and West Regional Authority Mr Paul ODONOGHUE Member of Kerry County Council and South West Regional Authority Ms Fiona OLOUGHLIN Member of Kildare County Council and Mid-East Regional Authority Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ  II - ANEXO II - PÃ Ã LOHA II - BILAG II - ANHANG II - II LISA - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IÃ - ANNEX II - ANNEXE II - ALLEGATO II - II PIELIKUMS - II PRIEDAS - II. MELLÃ KLET - ANNESS II - BIJLAGE II - ZAÃ Ã CZNIK II - ANEXO II - ANEXA II - PRÃ LOHA II - PRILOGA II - LIITE II - BILAGA II Ã Ã °Ã ¼Ã µÃ Ã Ã ½Ã ¸Ã º-Ã Ã »Ã µÃ ½Ã ¾Ã ²Ã µ / Suplentes / NÃ ¡hradnÃ ­ci / Suppleanter / Stellvertreter / Asendusliikmed / Ã Ã ½Ã ±ÃÃ »Ã ·Ã Ã Ã Ã ­Ã  / Alternates / SupplÃ ©ants / Supplenti / AizstÃ jÃ ji / Pakaitiniai nariai / PÃ ³ttagok / Supplenti / Plaatsvervangers / ZastÃpcy / Suplentes / SupleanÃ i / NÃ ¡hradnÃ ­ci / Nadomestni Ã lani / VarajÃ ¤senet / Suppleanter DEUTSCHLAND Herr Gustav BERGEMANN Mitglied des ThÃ ¼ringer Landtags IRELAND Mr Terry BRENNAN Member of Louth County Council Ms Maria BYRNE Member of Limerick City Council Ms Mary FREEHILL Member of Dublin City Council Mr John LAHART Member of South Dublin County Council Mr Michael MCGREAL Member of Roscommon County Council Mr Niall MCNELIS Member of Galway City Council Mr John PENDER Member of Carlow County Council Ms Mary SHIELDS Member of Cork City Council Mr Barney STEELE Member of Longford County Council